Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    This office action for US Patent application 17/479,965 is responsive to the after-final amendments filed on 02/11/2022 under AFCP2.0 in response to the Final Rejection of 01/31/2022. Claims 1, 12, 15, and 20 have been amended, where claims 1 and 15 are independent claims. Claims 2, 9, and 14 were previously cancelled. Currently, claims 1, 3-8, 10-13, and 15-21 are pending and are presented for examination.

	Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 03/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
4.    	Applicant’s remarks filed on 02/11/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
5. 	Claims 1, 3-8, 10-13, and 15-21 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a method for identifying stressors in crops based on characteristics of a sensor plant.

The closest prior art found were Liew et al. “Signature Optical Cues: Emerging Technologies for Monitoring Plant Health” Sensors 2008, 8, 3205-3239; DOI: 10.3390/s8053205, Glaser et al. US 7,715,013 B2, and Priego et al. “Detection of Water Stress in Orchard Trees With a High-Resolution Spectrometer Through Chlorophyll Fluorescence In-Filling of the O2 – A Band”, IEEE  Transactions on Geoscience and Remote Sensing, Vol. 43, No. 12, hereinafter referred to as Liew, Glaser, and Priego, respectively, as noted in the office action dated 11/24/2021.  

Liew discloses monitoring plant health based on developed transgenic phytosensors to respond to stressors (abstract and Sect. 2.2.1 pg. 3207-3208 regarding fluorescence). Biosensors based on bioreporters emit signals in response to stresses and promoters regulate biosensors at the gene transcription level responsive to the conditions of interest (Sect. 3.1 ‘Biosensing organisms – see e.g. pg. 3220, 1st - 2nd paragraphs).  Glaser provides an optical system for characterizing plants via hyperspectral remote sensing to monitor for effects related to various stressors including hydration/dehydration, pest infestation, disease, and presence of transgenic and non-transgenic plants (abstract, col. 3 lines 1-15). Thus Glaser allows for remotely determining various plant parameters that can be used to help better quantify agricultural yields. Priego provides a high resolution spectrometer for detecting water stress levels in orchard trees via chlorophyll fluorescence in-filling of the O2 – A Band based on downwelling and upwelling spectra 
Applicant’s filed amendments  on 12/21/2021 incorporated the allowable subject matter of claims 5 and 9 (and intervening claims) as identified in the office action dated 11/24/2021. See Applicant’s remarks filed on 12/21/2021. Consequently, the amendments were found to overcome the art of record since the prior art either alone or in combination under 35 USC § 103, do not reasonably teach all of the limitation of the amended claims when considering the claims as a whole. In particular, the art of record do not teach “the set of spectral images comprising: a first spectral image depicting a downwelling light spectrum and captured, at a first time, by an optical spectrometer defining a field of view facing opposite the sensor plant; and a second spectral image depicting an upwelling light spectrum captured, at approximately the first time, by the optical spectrometer defining the field of view facing the sensor plant, the upwelling light spectrum comprising a summation of a reflected light spectrum and a fluorescent light spectrum;  
extracting a reporter fluorescent light spectrum from the upwelling light spectrum based on the upwelling light spectrum and the downwelling light spectrum, comprising: estimating the reflected light spectrum based on a reflectance factor of the sensor plant, in the presence of light according to the downwelling light spectrum at the first time;Page 2 of 16Serial No.: 17/479,965 Attorney Docket No.: INNR-MOO-US2estimating the fluorescent light spectrum based on a first difference between the upwelling light spectrum and the reflected light spectrum; and estimating the reporter fluorescent light spectrum as the fluorescent light spectrum; " as recited for in amended claim 1 and as similarly recited in amended claim 15.

As such, the collective teachings of the above prior art do not reasonably disclose the features of claims 1 and 15 as they pertain to the claimed methods for identifying stressors in crops.  
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 12/19/2018). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1, 3-8, 10-13, and 15-21 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486